Citation Nr: 0719708	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-21 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from January to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, this appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran testified at his February 2007 hearing that he 
had been awarded disability benefits from the Social Security 
Administration (SSA).  This appears to be the first 
indication of record that he is in receipt of such benefits.  
The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, a remand 
is required in order to obtain these records.

The veteran also testified that he has been seen at the VA 
facilities in Pittsburgh and St. Clairsville.  No VA records 
are currently in the file.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since the 
evidence is not currently complete.  

The Board further notes that it was contended at the February 
2007 hearing that not all of the veteran's service medical 
records may be on file.  Specifically, it was noted that the 
service medical records that are on file only indicate 
treatment for the right knee in March 1967, while he has 
indicated that he received treatment on multiple occasions 
and was given a limited profile due to his bilateral knee and 
shoulder problems.  Consequently, the Board concludes that a 
remand is required to determine if there are any additional 
records exist that may verify his account of being on 
profile.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Pittsburgh and the Outpatient Clinic in 
St. Clairsville for all treatment from 
2002 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.



3.  Request the veteran's service 
personnel records from the National 
Personnel Records Center.  Also request 
morning reports for February-March 1967 
for Co. D., 2nd Batt., 1st Bde., at Fort 
Knox, Kentucky.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the May 2005 Statement of the Case, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


